DETAILED ACTION
This action is in response to communication filed on 24 January 2020. Claims 1-15 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following Informalities:
Claim 12 recites : “wherein the first light signal and the second light signal is send …”. The claim should read “wherein the first light signal and the second light signal are sent …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al.  (US20180375513A1).

As to claim 1, LI teaches a proximity sensor, particularly for mobile devices like smartphones, tablets or the like (See Fig. 1, par. 0014, regarding a proximity sensing module 10; as taught by LI), comprising: a first emitter-detector pair with a first light emitter and a first photodetector (See Fig. 1, par. 0014, wherein the proximity sensor 102 includes a light sensing element 106, a near-distance light-emitting element L1; as taught by LI), wherein the first light emitter and the first photodetector are separated by a first distance photodetector (See Fig. 1, par. 0007, wherein the light sensing element and the first light-emitting element have a first distance therebetween; as taught by LI), and a second emitter-detector pair with a second light emitter and a second photodetector (See Fig. 1, par. 0014, wherein the proximity sensor 102 includes a light sensing element 106 and a far-distance light-emitting element L2; as taught by LI), wherein the second light emitter and the second photodetector are separated by a second distance (See Fig. 1, par. 0007, wherein the light sensing element and the second light-emitting element have a second distance therebetween; as taught by LI),, wherein the first distance is different from the second distance (See Fig. 1, par. 0007, wherein the second distance is greater than the first distance; as taught by LI).

As to claim 2, LI teaches the limitations of claim 1. LI further teaches wherein the difference between the first distance and the second distance is defined by a factor of at least 1.25 (See Fig. 1, par. 0018, wherein the distance between the near-distance light-emitting element L1 and the light sensing element 106 is 1 mm, the distance between the far-distance light-emitting element L2 and the light sensing element 106 is 13 mm, and 13 over 1 is a factor of 13 which is larger than a cited factor of at least 1.25; as taught by LI).



As to claim 3, LI teaches the limitations of claim 1. LI further teaches wherein the first emitter-detector pair and the second emitter-detector pair share a common light emitter or a common photodetector (See Fig. 1, par. 0015, wherein the light sensing element 106 is utilized for sensing the near-distance light source and the far-distance light source reflected by the object; as taught by LI).  

As to claim 9, LI teaches the limitations of claim 1. LI further teaches wherein the proximity sensor comprises or is connected to or operably connectable to an integrated circuit, wherein the integrated circuit comprises one or more of the followings units: a driver unit for the first light emitter and/or second light emitter, an analog-to-digital converter, a reducer for producing an output signal or value which increases with the signal of the emitter-detector pair having the greater distance and which decreases with the signal of the emitter-detector pair having the smaller distance, a comparator comparing the output of the reducer with a threshold (See Figs. 1-2, par. 0023, wherein a single-channel current source or a two-channel current source is used to control the currents of the near-distance light-emitting element L1 and the far-distance light-emitting element L2, so as to drive the near-distance light-emitting element L1 and the far-distance light-emitting element L2 with different current values, and consequently the near-distance light-emitting element L1 and the far-distance light-emitting element L2 have different light intensities; as taught by LI).

As to claim 15, LI teaches the a method for detecting the proximity of a target to a proximity sensor using the proximity sensor according to claim 1. Claim 15 discloses essentially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al.  (US20180375513A1) in view of STEINMANN et al. (US20180073924A1).

As to claim 4, LI teaches the limitations of claim 1. LI does not teach wherein the first emitter-detector pair and the second emitter-detector pair are arranged on a common substrate.
In similar field of endeavor, STEINMANN teaches wherein the first emitter-detector pair and the second emitter-detector pair are arranged on a common substrate (See Figs. 1-3, par. 0033, wherein the light source 10 can be integrated within a silicon substrate. Further, the first detector 19 is electrically integrated with respect to the substrate 20; also see par. 0033, wherein the light source 10 can be integrated within a silicon substrate. Further, the first detector 19 is electrically integrated with respect to the substrate 20; also see par. 0033, wherein second detector 23 is electrically integrated with respect to a substrate 20 (e.g., PCB or silicon). For example, the second detector 23 can be electrically mounted on a PCB. In another example, the second detector 23 can be integrated within a silicon substrate; as taught by STEINMANN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI sensor to include the teachings of STEINMANN to further teaches wherein the first emitter-detector pair and the second emitter-detector pair are arranged on a common substrate. Such a person would have been motivated to make this combination as a  challenge exists to reduce the footprint of optoelectronic modules, while incorporating a number of the aforementioned applications. An optoelectronic module with combined ambient-light sensing/spectral data acquisition and proximity data acquisition may exhibit a reduced footprint as both functions are executed by the same optoelectronic module (STEINMANN, par. 0002).

As to claim 5, LI teaches the limitations of claim 1. LI does not teach further comprising at least one angle limiter for the first light emitter and/or second light emitter.
In similar field of endeavor, STEINMANN teaches further comprising at least one angle limiter for the first light emitter and/or second light emitter (See Figs. 1-3, par. 0029, wherein the field-of-view of the first region 13 is an example of a first field-of-view FOV1. In some cases, first region 13 can be configured to reduce beam divergence of the emitted light 27; e.g., to 1-3°; as taught by STEINMANN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI sensor to include the teachings of STEINMANN to further comprising at least one angle limiter for the first light emitter and/or second light emitter. Such a person would have been motivated to make this combination as a  challenge exists to reduce the footprint of optoelectronic modules, while incorporating a number of the aforementioned applications. An optoelectronic module with combined ambient-light sensing/spectral data acquisition and proximity data acquisition may exhibit a reduced footprint as both functions are executed by the same optoelectronic module (STEINMANN, par. 0002).



As to claim 6, LI teaches the limitations of claim 1. LI does not teach further comprising at least one view limiter for the first photodetector and/or second photodetector.
In similar field of endeavor, STEINMANN teaches further comprising at least one view limiter for the first photodetector and/or second photodetector (See Figs. 1-3, par. 0029, wherein the second region 14 is characterized by a second field-of-view FOV2. In some cases, the second field-of-view FOV2 can be wide with respect to the first field-of-view FOV1; as taught by STEINMANN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI sensor to include the teachings of STEINMANN to further comprising at least one view limiter for the first photodetector and/or second photodetector. Such a person would have been motivated to make this combination as a  challenge exists to reduce the footprint of optoelectronic modules, while incorporating a number of the aforementioned applications. An optoelectronic module with combined ambient-light sensing/spectral data acquisition and proximity data acquisition may exhibit a reduced footprint as both functions are executed by the same optoelectronic module (STEINMANN, par. 0002).

As to claim 7, LI teaches the limitations of claim 1. LI does not state explicitly wherein the first emitter-detector pair and the second emitter-detector pair are arranged collinearly. However, figs. 1 and 2 of LI clearly show that the first emitter-detector pair and the second emitter-detector pair are arranged collinearly.
In similar field of endeavor, STEINMANN teaches wherein the first emitter-detector pair and the second emitter-detector pair are arranged collinearly (See Figs. 1-3, par. 0029, wherein the light detectors and the light sources are integrated colinearly on a PCB or silicon substrate; as taught by STEINMANN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI sensor to include the teachings of STEINMANN wherein the first emitter-detector pair and the second emitter-detector pair are arranged collinearly. Such a person would have been motivated to make this combination as a  challenge exists to reduce the footprint of optoelectronic modules, while incorporating a number of the aforementioned applications. An optoelectronic module with combined ambient-light sensing/spectral data acquisition and proximity data acquisition may exhibit a reduced footprint as both functions are executed by the same optoelectronic module (STEINMANN, par. 0002).

As to claim 8, LI teaches the limitations of claim 1. LI does not teach further comprising an angular extent detector for detecting the target angular extent, wherein the angular extent detector is preferably a photodetector with at least two different fields of view.
In similar field of endeavor, STEINMANN teaches further comprising an angular extent detector for detecting the target angular extent, wherein the angular extent detector is preferably a photodetector with at least two different fields of view (See Figs. 1-6, par. 0029, wherein the second field-of-view FOV2 can be at least 60°, but it can be greater in other implementations; that is, in some implementation the filed-of-view FOV2 can be between 60° and 180°; also see par. 0047, wherein the third region 16 is tilted. That is, the third optical axis 17 is not perpendicular to the substrate 20. Moreover, the field-of-view FOV3 of the third region 16 is also tilted. In some implementations, the third region 16 can be titled so that the field-of-view FOV3 of the third region 16 overlaps the field of view of the field-of-view FOV1 of the first region 13; as taught by STEINMANN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI sensor to include the teachings of STEINMANN further comprising an angular extent detector for detecting the target angular extent, wherein the angular extent detector is preferably a photodetector with at least two different fields of view. Such a person would have been motivated to make this combination as a  challenge exists to reduce the footprint of optoelectronic modules, while incorporating a number of the aforementioned applications. An optoelectronic module with combined ambient-light sensing/spectral data acquisition and proximity data acquisition may exhibit a reduced footprint as both functions are executed by the same optoelectronic module (STEINMANN, par. 0002).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al.  (US20180375513A1) in view of HSU et al. (US20180203101A1).

As to claim 10, LI teaches method for detecting the proximity of a target to a proximity sensor comprising the steps of: sending and receiving a first light signal by a first emitter-detector pair of the proximity sensor with a first light emitter and a first photodetector (See Figs. 1-2, par. 0007, wherein a first light-emitting element coupled to the control circuit, for emitting a first light source according to the control signal of the control circuit; as taught by LI), wherein the first light emitter and the first photodetector are separated by a first distance (See Figs. 1-2, par. 0007, wherein the light sensing element and the first light-emitting element have a first distance therebetween; as taught by LI), sending and receiving a second light signal by a second emitter-detector pair of the proximity sensor with a second light emitter and a second photodetector (See Figs. 1-2, par. 0007, wherein a second light-emitting element coupled to the control circuit, for emitting a second light source according to the control signal of the control circuit; as taught by LI), wherein the second light emitter and the second photodetector are separated by a second distance (See Figs. 1-2, par. 0007, wherein the light sensing element and the second light-emitting element have a second distance therebetween; as taught by LI), and wherein the first distance is different from the second distance (See Figs. 1-2, par. 0007, wherein the second distance is greater than the first distance; as taught by LI).
LI does not teach subtracting the signal of the emitter-detector pair having the smaller distance from the signal of the emitter-detector pair having the greater distance.
In similar field of endeavor, HSU teaches subtracting the signal of the emitter-detector pair having the smaller distance from the signal of the emitter-detector pair having the greater distance (See Figs. 1-2, par. 0027, wherein the arithmetic unit 104 may directly subtract the second sensing signal REF from the first sensing signal MS to obtain the output signal OUT, so as to eliminate the crosstalk component in the output signal OUT; as taught by HSU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI method to include the teachings of HSU for subtracting the signal of the emitter-detector pair having the smaller distance from the signal of the emitter-detector pair having the greater distance. Such a person would have been motivated to make this combination as the crosstalk effect is severe, and the traditional techniques of reducing crosstalk do not aim at non-hole applications. Therefore, how to enhance the accuracy of the sensors in response to the artistic design of the new generation electronic product has been an issue in the industry (HSU, par. 0005).

As to claim 11, LI and HSU teach the limitations of claim 10. HSU further teaches further comprising the step of scaling the signal of the emitter-detector pair having the smaller distance before the step of subtracting (See Figs. 1-2, par. 0027, wherein the arithmetic unit 104 is utilized for combining the first sensing signal MS and the second sensing signal REF to generate an output signal OUT not including the crosstalk component according to a ratio between the crosstalk components CT and b×CT of the first sensing signal MS and the second sensing signal REF. For example, the arithmetic unit 104 may utilize an amplifier circuit 106 to multiply the second sensing signal REF by a negative of the ratio and utilize an arithmetic circuit 108 to add the first sensing signal MS and the multiplied second sensing signal REF together, to generate the output signal OUT; as taught by HSU).

As to claim 12, LI and HSU teach the limitations of claim 10. LI further teaches wherein the first light signal and the second light signal is send by the same light emitter or received by the same photodetector (See Figs. 1-2, par. 0014, wherein the light sensing element 106 is utilized for sensing the near-distance light source and the far-distance light source reflected by the object; as taught by LI).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al.  (US20180375513A1) in view of HSU et al. (US20180203101A1) and further view of STEINMANN et al. (US20180073924A1).

As to claim 13, LI and HSU teach the limitations of claim 10. LI and HSU do not teach comprising the step of directing the first light signal and/or second light signal and/or the step of adjusting the viewing angle of the first photodetector and/or second photodetector.
In similar field of endeavor, STEINMANN teaches comprising the step of directing the first light signal and/or second light signal and/or the step of adjusting the viewing angle of the first photodetector and/or second photodetector (See Figs. 1-6, par. 0047, wherein the third region 16 can be titled so that the field-of-view FOV3 of the third region 16 overlaps the field of view of the field-of-view FOV1 of the first region 13; as taught by STEINMANN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI and HSU method to include the teachings of STEINMANN comprising the step of directing the first light signal and/or second light signal and/or the step of adjusting the viewing angle of the first photodetector and/or second photodetector. Such a person would have been motivated to make this combination as a  challenge exists to reduce the footprint of optoelectronic modules, while incorporating a number of the aforementioned applications. An optoelectronic module with combined ambient-light sensing/spectral data acquisition and proximity data acquisition may exhibit a reduced footprint as both functions are executed by the same optoelectronic module (STEINMANN, par. 0002).

As to claim 14, LI and HSU teach the limitations of claim 10. LI and HSU do not teach comprising the step of detecting the target angular extent, preferably by a photodetector with at least two different fields of view.
In similar field of endeavor, STEINMANN teaches comprising the step of detecting the target angular extent, preferably by a photodetector with at least two different fields of view. (See Figs. 1-6, par. 0029, wherein the second field-of-view FOV2 can be at least 60°, but it can be greater in other implementations; that is, in some implementation the filed-of-view FOV2 can be between 60° and 180°; as taught by STEINMANN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LI and HSU method to include the teachings of STEINMANN comprising the step of detecting the target angular extent, preferably by a photodetector with at least two different fields of view. Such a person would have been motivated to make this combination as a  challenge exists to reduce the footprint of optoelectronic modules, while incorporating a number of the aforementioned applications. An optoelectronic module with combined ambient-light sensing/spectral data acquisition and proximity data acquisition may exhibit a reduced footprint as both functions are executed by the same optoelectronic module (STEINMANN, par. 0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20140257622A1
2014-05-16
Proximity Sensing On Mobile Robots
US20170001311A1
2015-07-01
Robot navigational sensor system
US20190018136A1
2017-01-12
Optical sensor arrangement	
US20180210412A1
2017-01-24
Appliance with user presence detection
US20160146938A1
2014-11-20
Multi-sensor proximity sensing
US20210282246A1
2020-09-18
Light sensor and control method thereof


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        /SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174